Order denying motion to dismiss complaint for failure to state a cause of action unanimously reversed, on the law, and the complaint dismissed, with $20 costs and disbursements to defendant-appellant. Plaintiff was engaged in the business of obtaining contestants for television quiz shows. She claims that she was libeled by a newspaper article falsely attributing to her a statement that the ideal couple for a daytime show comes from Indiana, are white and Protestant, are aged 26 and 24, and have two children. The complaint alleges that the article injured plaintiff personally and professionally in that it indicated a prejudice on her part in favor of members of the Caucasion race and the Protestant faith. As a matter of law, the statement is not susceptible of this defamatory meaning (see Tracy V. Newsday, Inc., 5 N Y 2d *833134, 136). It suggested merely that plaintiff was of the view that, perhaps because of Nationwide audience identification, candidates having the stated characteristics are generally more aceeptibie. Concur — Botein, P. J., Breitel, Rabin, M. M. Prank and Valente, JJ.